DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 38, 39, 48, 49, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0048062 (Sakamoto) in view of US 2007/0223925 (OHTANI) and US 6,031,644 (Utsumi).

Regrading claim 38, Sakamoto teaches a method of power control of an optical signal transmitted by a first network element at a nominal wavelength, Anom, the first network element comprising a laser (FIG. 2: Network Element 40 including LD 41B producing an nominal wavelength; [0047]: “The laser source 41B is a standard light source generating a light of wavelength .lambda.1”) and a bandpass filter operating on the optical signal produced by said laser by letting pass an optical signal at the nominal wavelength, Anom, the method comprising:
receiving information indicative of a power level of the optical signal transmitted by the first network element (FIG. 2: “reception information” from OH processing section 42F to control section 43); and
attenuating the optical signal transmitted by the first network element by tuning the laser output wavelength away from the nominal wavelength, Anom, in response to said received information (FIG. 2: VOA 41E).

FIG. 2 is reproduced for reference.

    PNG
    media_image1.png
    815
    491
    media_image1.png
    Greyscale


With reference to FIG. 2, see:
[0044] FIG. 2 is a block diagram showing a structural example of an optical transmitter and an optical receiver corresponding to the wavelength .lambda.1 and the wavelength .lambda.1' in the transmitter-receiver 10, for example. Here, a structural example corresponding only to the wavelengths .lambda.1 and .lambda.1' is described. However, the construction of the optical transmitters and optical receivers corresponding to the other wavelengths .lambda.2.about..lambda.n, .lambda.2'.about..lambda.n', and the construction of the optical transmitters and optical receivers corresponding to the respective wavelengths .lambda.1'.about..lambda.n', .lambda.1.about..lambda.n of the transmitter-receiver 20 are similar. 

Reception Information.
Regarding receiving the reception information and controlling the attenuation based on the reception information, see:
[0049] The variable optical attenuator 41E adjusts the power of the optical signal of wavelength .lambda.1 output from the present unit 40, and the degree of light attenuation is variably controlled depending on a control signal from the control section 43. By adjusting the degree of light attenuation of this variable optical attenuator 41E, pre-emphasis is performed on the optical signal. Accordingly here, the variable optical attenuator 41E functions as a pre-emphasis performing means.
 
[0054] The OH processing section 42F identifies the reception information about the wavelength .lambda.1 that was superimposed on the received overhead information of the optical signal of the wavelength .lambda.1 ', to transmit to the control section 43.

[0056] The control section 43, based on the reception information about the wavelength .lambda.1 from the OH processing section 42F, generates control signals for controlling the respective operating conditions of the modulator 41C, the variable dispersion compensator 41D, and the variable optical attenuator 41E, and also based on the reception information about the wavelength .lambda.1' from the reception characteristics measurement section 42G, generates control signals for controlling the respective operating conditions of the variable dispersion compensator 42A, the variable PMD compensator 42B, and the 0/1 judgment section 42E. Furthermore, this control section 43 also has a function for transferring the reception information about the wavelength .lambda.1' to the OH processing section 41 A, and the reception information about the wavelength .lambda.1 ' is superimposed on the OH information of the optical signal of the wavelength .lambda.1 by the OH processing section 41A.

Reception Information Indicative of Power Level.
Sakamoto teaches examples of the reception information:
[0055] The reception characteristics measurement section 42G, for example, based on the received signal equalization amplified by the equalizing amplifier 42D, measures and computes the signal to noise ratio (OSNR) and bit error rate (BER) of the optical signal of wavelength .lambda.1', and then transmits the result to the control section 43 as reception information about the wavelength .lambda.1'.

[0078] As mentioned above, the OSNR and BER information of each of the optical signals of wavelengths .lambda.1.about..lambda.n measured at the terminal station 1E is superimposed onto the overhead information of each of the optical signals of wavelengths .lambda.1.about..lambda.n to be transmitted to the terminal station 1W at the transmitting end, and feedback control of such as pre-emphasis and parameter .alpha. is performed depending on the OSNR and BER, so that it is possible to obtain optimal transmission conditions. In particular, control is performed depending on the reception information including not only the OSNR but also the BER, so that degradation of transmission characteristics due to the influence of nonlinear optical effects can also be compensated for reliably.
OSNR is “indicative of a power level” of the transmitted signal.  BER is also indicative of a power level of the transmitted signal because if the signal level falls too far it will cause BER to increase.  See also the discussion of BER and optical power level in Utsumi, below.

BPF with Anom, and Tuning the Laser Wavelength. 
Regarding the details of the variable optical attenuator, OHTANI at FIG. 4 teaches an optical transmitter using a tunable LD unit 21, a band pass filter 23, and a feedback system to adjust the wavelength of the LD unit 21.  

    PNG
    media_image2.png
    715
    972
    media_image2.png
    Greyscale


OHTANI teaches that output power of an optical transmitter depends on the wavelength of the tunable LD 21 relative to the passband of the filter 23-1.  See, for example:
[0041] It is configured to equip band-pass filters 23-1 through 23-n between an optical multiplexer module 25 and a transmitter 20 for transmitting only desired wavelengths so as to reflect wavelengths, except for a desired wavelength, back to the transmitter 20 side, and equip it with a reflection light monitor. Band-pass filters for use in an optical signal utilize a multiple layer film filter, fiber grating, et cetera. They are configured to let a transmission wavelength light corresponding to each port pass normally, while stop other lights. In the case that an LD setup wavelength is different from a transmission wavelength of an input port of the connected optical multiplexer module 25, a reflection light is observed on the transmitter 20 side, while in the case that the LD setup wavelength is identical with the transmission wavelength, a reflection light is not observed thereby. This configuration makes it possible to comprehend a wavelength to be set for the transmitter itself.

[0042] The light output from a tunable LD unit 21 of the transmitter 20 is input to a band-pass filter 23-1 after being passed through a coupler 22. If a wavelength of a light from the tunable LD unit 21 is .lamda.1, it is input to a port P1 of the optical multiplexer module 25 after being passed through the band-pass filter 23-1 to be multiplexed with other wavelength lights. While the drawing shows only one transmitter 20 connected to the band-pass filter 23-1 here, the n units of transmitters 20 corresponding to the respective band-pass filters 23-1 through 23-n are actually equipped so that the light transmitting through the individual band-pass filters 23-1 through 23-n are input to the ports P1 through Pn, respectively, followed by being multiplexed and output from an output port Pout. If the wavelength of the light from the tunable LD unit 21 is one other than .lamda.1, the light is reflected by the band-pass filter 23-1 and input to the coupler 22 which then braches the reflection light and inputs the branched reflection light into a reflection light monitor 26 which then detects an intensity of the reflection light and inputs the detection result into an analog/digital (A/D) converter 27 which then digitizes the detection result of the reflection light monitor 26 and inputs it to a comparator circuit 29. The comparator circuit 29 compares an intensity of the digitized reflection light transmitted from the A/D converter 27 with a threshold value. The comparison result is input to a wavelength setup circuit 28 in which, if the comparison result indicates that an intensity of the reflection light is larger than the threshold value, an output wavelength of the tunable LD unit 21 is regarded as being wrong and an output wavelength thereof is accordingly set anew. Incidentally, FIG. 4 shows the band-pass filters 23-1 through 23-n as if they were housed in a multiplex/division unit 24 together with the optical multiplexer module 25.
In other words, OHTANI recognizes that an optical signal is attenuated when the output wavelength of the LD is mismatched with the passband of the filter, so that a portion of the light does not pass through the BPF because it is blocked or reflected by the BPF.  It also recognizes that this mismatch can be controlled to achieve the desired level of attenuation.  
It would have been obvious that the VOA taught in Sakamoto can be implemented in a known manner, such as by using a wavelength tunable LD and fixed BPD as taught in OHTANI.  In particular, both are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., optical attenuation will be controlled to a desired level by varying the wavelength of the laser).  
The Examiner believes that this is sufficient.  However, in the interests of compact prosecution, Utsumi is also cited to further illustrate that this concept was known.  Utsumi at FIG. 1 teaches an optical communication system including an optical source 2, BPF 4, and a feedback loop to control the wavelength of the source 2.

    PNG
    media_image3.png
    419
    700
    media_image3.png
    Greyscale

It also teaches that if the wavelength emitted by the optical source 2 is not centered with the passband of the BPF, then the optical signal power will be attenuated, and that this power attenuation can be detected by an increase in the BER.  See, for example, col. 3, second to last paragraph:
(4) The principle of operation of the system shown in FIG. 1 will now be described with reference to FIGS. 2A and 2B. As shown in FIG. 2A, the optical band-pass filter 4 has a pass band PB including a center wavelength .lambda..sub.0 substantially giving a maximum transmittance. A characteristic curve representing the pass band PB shows the relation between transmittance of the filter 4 and wavelength. When the wavelength of the optical signal output from the E/O converter 2 becomes shorter than the center wavelength .lambda..sub.0 by .DELTA..lambda. as shown by reference numeral 12, the bit error increases as compared with the case that the wavelength of the optical signal coincides with the center wavelength .lambda..sub.0. Further, also when the wavelength of the optical signal becomes longer than the center wavelength .lambda..sub.0 by .DELTA..lambda., the bit error increases. The reason for such an increase in the bit error when the wavelength of the optical signal is shifted from the center wavelength .lambda..sub.0 is that the power of the optical signal passing through the filter 4 decreases. The detecting unit 8 detects such a change in the bit error or detects the bit error itself, and the control unit 10 controls the wavelength of the optical signal so that the detected bit error decreases. As a result, the wavelength of the optical signal comes to coincidence with a wavelength .lambda..sub.0 giving the maximum transmittance of the filter 4 (i.e., the minimum bit error of the output electrical signal) as shown by a reference numeral 16 in FIG. 2B.

This filter passband PB, and its increasing attenuation as wavelengths move away from the center, is illustrated in FIGS. 2A and 2B.

    PNG
    media_image4.png
    356
    582
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    338
    574
    media_image5.png
    Greyscale

In other words, it teaches that changing the wavelength of an optical source so that there is a mismatch with the center of the passband of the filter will cause attenuation of the signal through the filter.  See also col. 1, last paragraph before “Summary of the Invention”:
(7) A laser diode is frequently used as the E/O converter in the optical fiber communication system as mentioned above. The wavelength of an optical signal output from the laser diode changes because of a temperature change or aged deterioration of the laser diode. The pass band of an optical band-pass filter is set so that a desired optical signal passes the filter with a small loss (i.e., large transmittance). Accordingly, if the wavelength of an optical signal changes, the optical signal is attenuated or removed in the filter, causing a degradation in transmission quality or, in the worst case a reception incapability. Particularly in a system to which wavelength-division multiplexing (WDM) is applied, an optical band-pass filter in each wavelength channel has a narrow pass band, so that it is desirable to control the wavelength of an optical signal in each channel with a high accuracy.
In other words, as the wavelength of the optical signal changes and begins to move out of the passband of the filter, the optical signal will be increasingly attenuated.
The teachings of Utsumi further make it clear that a variable optical attenuation can be controlled by controlling the wavelength of an optical source passing through a BPF in an optical communication system.  Utsumi is in the same technical field as the other art (e.g., optical communications) and the results of a modification based on the teachings of Utsumi would have been predictable (e.g., optical attenuation can be controlled by controlling a mismatch between an optical signal wavelength and the center of the passband of a filter).  

Tuning Away from Nominal Wavelength.
With all of this in mind, it would have been obvious to tune the laser output wavelength away from the nominal wavelength, such as when more attenuation is desired.  




Regarding claim 39, Utsumi teaches the method of claim 38, wherein the operation of tuning comprises adjusting operation of a thermal control block of the laser.

Utsumi teaches that it was known that the wavelength of a laser changes with temperature, and also teaches to control the wavelength of a laser with a temperature control device.  See, for example, col. 1, last paragraph before “Summary of the Invention”: 
(7) A laser diode is frequently used as the E/O converter in the optical fiber communication system as mentioned above. The wavelength of an optical signal output from the laser diode changes because of a temperature change or aged deterioration of the laser diode. The pass band of an optical band-pass filter is set so that a desired optical signal passes the filter with a small loss (i.e., large transmittance). Accordingly, if the wavelength of an optical signal changes, the optical signal is attenuated or removed in the filter, causing a degradation in transmission quality or, in the worst case a reception incapability. Particularly in a system to which wavelength-division multiplexing (WDM) is applied, an optical band-pass filter in each wavelength channel has a narrow pass band, so that it is desirable to control the wavelength of an optical signal in each channel with a high accuracy.
See also the paragraph spanning cols. 4-5:
(11) The optical sender 30A includes the E/O converter 2 shown in FIG. 1. The E/O converter 2 includes a laser diode supplied with a DC or controlled bias current and a modulation pulse superimposed on the bias current. The oscillation wavelength of the laser diode (the wavelength of an optical signal to be output) is dependent on parameters such as a bias current and a temperature. In this preferred embodiment, the temperature of the laser diode is used as a parameter, and it is controlled by a temperature control circuit 46. The oscillation wavelength of a general laser diode becomes longer with a rise in temperature. The optical sender 30A further has an FEC (Forward Error Correction) encoder 42 for adding a redundancy code to a transmission data code of an input electrical signal to be supplied to the E/O converter 2, and an optical amplifier 44 for amplifying the optical signal output from the E/O converter 2.

It would have been obvious to implement the tuning of the laser wavelength in a known manner, such as using a device or block to control the temperature of the laser, as taught in Utsumi.

Regarding claim 48, Sakamoto teaches a first network element for transmitting an optical signal at a nominal wavelength, Anom, in an optical network, the first network element comprising a laser (FIG. 2: Network Element 40 including LD 41B producing an nominal wavelength; [0047]: “The laser source 41B is a standard light source generating a light of wavelength .lambda.1”), a bandpass filter operating on the optical signal produced by said laser by letting pass an optical signal at the nominal wavelength, Anom, a controller circuitry for controlling operation of the laser (FIG. 2: Control Section 43) and a memory, the memory containing instructions executable by the controller circuitry such that the first network element is configured to:
receive information indicative of a power level of the optical signal transmitted by the first network element; and 
attenuate the optical signal transmitted by the first network element by tuning the laser output wavelength away from the nominal wavelength, Anom, in response to said received information.

FIG. 2 is reproduced for reference.

    PNG
    media_image1.png
    815
    491
    media_image1.png
    Greyscale


See claim 38 for a more detailed discussion of the art, particularly with regard to the claimed functionality.
Regarding the use of memory containing instructions executable by the controller circuitry, Sakamoto teaches the use of a control section 43, and it would have been obvious that the control section can be implemented in a known manner, such as using memory containing instructions executable by the control circuitry for performing desired functionality.  Furthermore, see Utsumi at col. 6, third full paragraph:
(21) The input data is supplied through a buffer 54 to a CPU (central processing unit) 56. A memory unit 58 is connected to the CPU 56. The memory unit 58 includes a ROM (read-only memory) storing a program and data for executing the program, and a RAM (random access memory) for temporarily storing a result of computation. The result of computation in the CPU 56 is supplied through a register 60 to a D/A (digital/analog) converter 62. A control signal output from the D/A converter 62 is supplied to the temperature control circuit 46 shown in FIG. 4. In the case that the temperature control circuit 46 performs digital signal processing, the D/A converter 62 may be omitted to connect the register 60 directly to the temperature control circuit 46.
However, in the interests of compact prosecution, the Examiner also takes Official Notice that it was known for controllers (e.g., a control section) to be implemented using memory containing instructions executable by the controller circuitry to perform desired functionality.  

Regarding claim 49, Utsumi teaches the first network element of claim 48 comprising a thermal control block for controlling temperature of operation of the laser wherein the first network element is operative to tune the laser output wavelength by adjusting operation of said thermal control block.

Utsumi teaches that it was known that the wavelength of a laser changes with temperature, and also teaches to control the wavelength of a laser with a temperature control device.  See, for example, col. 1, last paragraph before “Summary of the Invention”: 
(7) A laser diode is frequently used as the E/O converter in the optical fiber communication system as mentioned above. The wavelength of an optical signal output from the laser diode changes because of a temperature change or aged deterioration of the laser diode. The pass band of an optical band-pass filter is set so that a desired optical signal passes the filter with a small loss (i.e., large transmittance). Accordingly, if the wavelength of an optical signal changes, the optical signal is attenuated or removed in the filter, causing a degradation in transmission quality or, in the worst case a reception incapability. Particularly in a system to which wavelength-division multiplexing (WDM) is applied, an optical band-pass filter in each wavelength channel has a narrow pass band, so that it is desirable to control the wavelength of an optical signal in each channel with a high accuracy.
See also the paragraph spanning cols. 4-5:
(11) The optical sender 30A includes the E/O converter 2 shown in FIG. 1. The E/O converter 2 includes a laser diode supplied with a DC or controlled bias current and a modulation pulse superimposed on the bias current. The oscillation wavelength of the laser diode (the wavelength of an optical signal to be output) is dependent on parameters such as a bias current and a temperature. In this preferred embodiment, the temperature of the laser diode is used as a parameter, and it is controlled by a temperature control circuit 46. The oscillation wavelength of a general laser diode becomes longer with a rise in temperature. The optical sender 30A further has an FEC (Forward Error Correction) encoder 42 for adding a redundancy code to a transmission data code of an input electrical signal to be supplied to the E/O converter 2, and an optical amplifier 44 for amplifying the optical signal output from the E/O converter 2.

It would have been obvious to implement the tuning of the laser wavelength in a known manner, such as using a device or block to control the temperature of the laser, as taught in Utsumi.

Regarding claim 50, Sakamoto teaches the first network element of claim 48, wherein the received information is indicative of a power level of the optical signal as received at a second network element at the other end of an optical fibre link connecting said first network element and said second network element (FIG. 1: a system including NEs at opposite ends of an optical fiber link, with “measurement information” from one NE is sent back to the sending NE).

See also the NE 40 in FIG. 2 and the discussion of the OH processing section 42F:
[0054] The OH processing section 42F identifies the reception information about the wavelength .lambda.1 that was superimposed on the received overhead information of the optical signal of the wavelength .lambda.1 ', to transmit to the control section 43.



Claim(s) 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 38 above, and further in view of US 7,403,988 (Blouin).

Regarding claim 40, Blouin teaches the method of claim 38, wherein the received information is received by the first network element over an out-of-band communication channel.

Blouin teaches that it was known for information in optical networks to be transmitted in-band or out-of-band.  
(32) According to an embodiment of the present invention, each node 210 (e.g., 210A, 210B, 210C and 210D) may further includes a node controller 250 (e.g., 250A, 250B, 250C and 250D). The network may also include one or more network controller, as shown by 270. In the example shown in FIG. 3, a network controller 270 is supported by node 210C. Node controllers may exchange control information with other node controllers as well as network controllers. This exchange of control information may occur over in-band paths or out-of-band paths. In-band paths may be embedded within node-node links (e.g., 310-1, 310-2), whereas out-of-band paths may be implemented using other dedicated links. Other network controllers 270 may also be supported by other nodes.
It would have been obvious that the received information is implemented in a known manner, such as over an out-of-band communication channel, as taught in Blouin.  In particular, Blouin is in the same technical art (e.g., optical communication) and the results would have been predictable (e.g., the information will be transmitted to the destination by the selected channel).

Regarding claim 44, Blouin teaches the method of claim 38, wherein the received information is received by the first network element over an in-band communication channel.

See the discussion of claim 40.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 38 above, and further in view of US 2008/0304824 (Barbieri).

Regarding claim 41, Barbieri teaches the method of claim 38, wherein the received information is compliant with Digital Diagnostic Monitoring Interface ([0019]).

See, for example:
[0019] Exchange protocol process/services 246 contain computer executable instructions executed by each processor 220 to perform functions provided by one or more exchange protocols (e.g., layer 2/3 protocols), such as the various communication protocols mentioned above and as will be understood by those skilled in the art. Also, DOM process/services 245 contain computer executable instructions executed by each processor 220 to perform functions relating to the measurement and collection of optical parameters/characteristics. Digital Optical Monitoring (DOM) is an industry-wide standard, known as "Digital Diagnostic Monitoring Interface for Optical Transceivers" (or SFF-8472 available at the filing of this application at ftp://ftp.seagate.com/sff/SFF-8472.PDF), intended to define a digital interface to access real-time transceiver operating parameters. For instance, such parameters may comprise optical transmit power, optical receive power, laser bias current, temperature, transceiver supply voltage, etc. Notably, the illustrative use of DOM capable devices is merely a representative example of a means for optical parameter monitoring. Those skilled in the art will appreciate that other means for obtaining optical parameters may be used in accordance with one or more embodiments of the present disclosure, accordingly.
In other words, it was known to use DDMI with the exchange of information in optical communications systems.  
It would have been obvious that the operation of the network element can be implemented in a known manner, such as wherein the received information is compliant with Digital Diagnostic Monitoring Interface, as taught in Barbieri.  In particular, Barbieri is in the same technical field as the other art (e.g., optical communications) and the results would have been predictable (e.g., the received information will be compliant with Digital Diagnostic Monitoring Interface).  

Claim(s) 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 38 above, and further in view of US 2012/0320783 (Wu).

Regarding claim 42, Sakamoto teaches the method of claim 38, wherein the information indicative of the power level of the optical signal transmitted by the first network element is received periodically ([0072]).

Sakamoto teaches that the information is transmitted/received “repeatedly”.  See, for example:
[0072] With the WDM optical communication system of the construction as mentioned above, for example, if the transmission of WDM signal light from the terminal station 1W to the terminal station 1E is considered, the optical signals of .lambda.1.about..lambda.2 output from the respective optical transmitter of the terminal station 1W, after being wavelength multiplexed in the WDM apparatus 11, is repeatedly transmitted to the terminal station 1E via the WE line of the optical transmission path L. At the terminal station 1E, the repeatedly transmitted WDM signal light is demultiplexed into wavelengths .lambda.1.about..lambda.n in the WDM apparatus 21, and is then received and processed by each optical receiver. At this time in each optical receiver corresponding to wavelengths .lambda.1.about..lambda.n, the electrical signal to noise ratio of the received optical signal is measured by the reception characteristics measurement section 42G, and converted into the OSNR and BER by using conversion data. The obtained OSNR and BER are transmitted to the OH processing section 41A at the optical transmitting end via the control section 43, as the reception information of the corresponding wavelength. Then, in the OH processing section 41A, the reception information is superimposed on the overhead information of the optical signal to be transmitted from the terminal station 1E to the terminal station 1W, and is repeatedly transmitted to the terminal station 1W via the EW line of the optical transmission path L.
In other words, the information is transmitted and received repeatedly.  The period or periodic nature of the reception will be based on the period between repetitions.  
In the interests of compact prosecution, Wu is also cited.  Wu teaches that it was known that operations in communications system (e.g., providing channel information) can be performed periodically or upon request.  See, for example:
[0037] The above-noted processes and operations with reference to FIGS. 6-8 may be performed in different order, may include or not include all the steps or operations, and may be implemented at predetermined times or upon a request such as from the wireless network (or its network node), e.g., periodically or aperiodically. Further, one or more of the channel state information, e.g., RI, PMI and/or CQI, may be provided or reported to the wireless network (or its network node) at predetermined times or upon a request such as from the network, e.g., periodical or aperiodical report.
It would have been obvious that the operation of Sakamoto can be implemented in a known manner (e.g., the reception information can be transmitted/received periodically or upon request).  In particular, both Wu and Sakamoto are in the same technical field (e.g., communications systems) and the results would have been predictable (e.g., the reception information will be transmitted/received periodically or upon request).  


Regarding claim 43, Wu teaches the method of claim 38, wherein the information indicative of the power level of the optical signal transmitted by the first network element is received in response to a request from the first network element.

See the discussion of claim 42.


Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 44 above, and further in view of US 6,266,171 (Gehlot).

Regarding claim 45, Gehlot teaches the first network element of claim 44, wherein the received information is coded using at least one sequence of ON/OFF pulses.

Gehlot teaches that modulation using on/off pulses was known.  See, for example, col. 1, second paragraph under “Background of Invention”:
(5) Various modulation techniques for digital data are known in the art, including on-off keying (OOK), intensity modulation (IM), amplitude modulation (AM), frequency modulation (FM), phase modulation (PM) and polarization modulation. The source information may be line coded prior to any modulation. The line coded data becomes the baseband signal modulating the electrical or optical channel carrier. Typically, such line codes map the data value "1" to a high signal value defined by the coding format and the value "0" to a low signal value. While, these line coding formats can include negative (less than zero) signal values for the low signal state, such a negative low signal state cannot be realized for optical transmission systems--the concept of "negative" light not being realizable, at least in practice. Accordingly, as the use of optical transmission media has become increasingly the norm, "unipolar" line codes have been developed in which the low signal state is maintained at zero or a small non-zero signal level.
It would have been obvious that the information can be modulated in a known manner, such as using on/off pulses.  In particular, Gehlot is in the same technical field as the other art (e.g., optical communications) and the results would have been predictable (e.g., the information will be coded with on/off modulation).


Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 45 above, and further in view of US 2020/0382241 (Liu)

Regarding claim 46, Liu teaches the method of claim 45, wherein the at least one sequence of ON/OFF pulses comprises an alignment part and an information part.

A data frame is known to include a preamble (e.g., an alignment part) and a payload (e.g., an information part), and such frames were known to be used with OOK.  See, for example:
[0133] FIGS. 9A and 9B illustrate exemplary embodiments of frame structures for insertion into downstream and upstream signals, respectively. In one embodiment, the illustrated frame structures are a detailed embodiment of the header illustrated in FIG. 7, including a payload (data). Referring to FIG. 9A, illustrated is a downstream frame (e.g., data flow from the OTL to the ONUs) modulated on a downstream signal 900 that comprises a first ONU downstream header 916 for ONU.sub.1 and a downstream payload for ONU.sub.1 912, as well as an n-th downstream header 908 for ONU.sub.n and a downstream payload for ONU.sub.n 904. In one embodiment, the downstream signal segment also includes FEC parity bits.

[0134] In the illustrated example, the downstream signal includes OOK modulation and a raw data rate fixed at R.sub.DS. However, the downstream signal is not limited to such a configuration.

[0136] In the upstream direction (e.g., data flow from the ONUs to the OTL), and as shown in FIG. 9B, a frame structure 920 that is similar to the downstream signal 900 may be used. In one embodiment, in addition to the format of the downstream frame structure 900, a guard space 928 may be used between upstream TDMA bursts. The guard interval is used to ensure that neighboring TDMA signal segments do not electrically interfere with one another. In addition, the upstream headers 926, 930 and 932 may include a preamble to facilitate fast clock phase recovery of each upstream TDMA burst by providing clock synchronization information. When introducing such a preamble, the N.sup.th upstream header (USH.sub.N) for US payload ONU.sub.N includes a delimiter, CMB and the preamble for that payload Similar to the downstream signal, in one embodiment the upstream signal 920 includes OOK modulation and a raw data rate fixed at R.sub.DS. However, the upstream signal is not limited to such a configuration.
It would have been obvious that the OOK communication signals can be implemented in a known manner, such as including an alignment part and an information part, as taught in Liu.  In particular, Liu is in the same technical field as the other art (e.g., optical communications) and the results would have been predictable (e.g., the information will be carried in a frame having a preamble and payload).  


Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 48 above, and further in view of US 7,403,988 (Blouin).

Regarding claim 51, Blouin teaches the first network element of claim 48, comprising a first interface configured to receive the information indicative of a power level of the optical signal over an out-of-band communication channel.

Blouin teaches that it was known for information in optical networks to be transmitted in-band or out-of-band.  
(32) According to an embodiment of the present invention, each node 210 (e.g., 210A, 210B, 210C and 210D) may further includes a node controller 250 (e.g., 250A, 250B, 250C and 250D). The network may also include one or more network controller, as shown by 270. In the example shown in FIG. 3, a network controller 270 is supported by node 210C. Node controllers may exchange control information with other node controllers as well as network controllers. This exchange of control information may occur over in-band paths or out-of-band paths. In-band paths may be embedded within node-node links (e.g., 310-1, 310-2), whereas out-of-band paths may be implemented using other dedicated links. Other network controllers 270 may also be supported by other nodes.
It would have been obvious that the received information is implemented in a known manner, such as over an out-of-band communication channel, as taught in Blouin.  Furthermore, it would have been obvious from Blouin that the network elements have interfaces to send and receive the signals (e.g., see, for example, the interfaces between the nodes and links in FIG. 3).  
In particular, Blouin is in the same technical art (e.g., optical communication) and the results would have been predictable (e.g., the information will be transmitted to the destination by the selected channel).


Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 48 above, and further in view of US 2008/0304824 (Barbieri).

Regarding claim 52, Barbieri teaches the first network element of claim 48, wherein the received information is compliant with Digital Diagnostic Monitoring Interface ([0019]). 

See claim 41 for a more detailed discussion of Barbieri.


Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 48 above, and further in view of US 7,403,988 (Blouin).

Regarding claim 53, Blouin teaches the first network element of claim 48 comprising a second interface configured to receive the information indicative of a power level of the optical signal over an in-band communication channel.

Blouin teaches that it was known for information in optical networks to be transmitted in-band or out-of-band.  
(32) According to an embodiment of the present invention, each node 210 (e.g., 210A, 210B, 210C and 210D) may further includes a node controller 250 (e.g., 250A, 250B, 250C and 250D). The network may also include one or more network controller, as shown by 270. In the example shown in FIG. 3, a network controller 270 is supported by node 210C. Node controllers may exchange control information with other node controllers as well as network controllers. This exchange of control information may occur over in-band paths or out-of-band paths. In-band paths may be embedded within node-node links (e.g., 310-1, 310-2), whereas out-of-band paths may be implemented using other dedicated links. Other network controllers 270 may also be supported by other nodes.
It would have been obvious that the received information is implemented in a known manner, such as over an in-band communication channel, as taught in Blouin.  In particular, Blouin is in the same technical art (e.g., optical communication) and the results would have been predictable (e.g., the information will be transmitted to the destination by the selected channel).


Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 53 above, and further in view of US 6,266,171 (Gehlot).

Regarding claim 54, Gehlot teaches the first network element of claim 53, wherein the received information is coded using at least one sequence of ON/OFF pulses.

Gehlot teaches that modulation using on/off pulses was known.  See, for example, col. 1, second paragraph under “Background of Invention”:
(5) Various modulation techniques for digital data are known in the art, including on-off keying (OOK), intensity modulation (IM), amplitude modulation (AM), frequency modulation (FM), phase modulation (PM) and polarization modulation. The source information may be line coded prior to any modulation. The line coded data becomes the baseband signal modulating the electrical or optical channel carrier. Typically, such line codes map the data value "1" to a high signal value defined by the coding format and the value "0" to a low signal value. While, these line coding formats can include negative (less than zero) signal values for the low signal state, such a negative low signal state cannot be realized for optical transmission systems--the concept of "negative" light not being realizable, at least in practice. Accordingly, as the use of optical transmission media has become increasingly the norm, "unipolar" line codes have been developed in which the low signal state is maintained at zero or a small non-zero signal level.
It would have been obvious that the information can be modulated in a known manner, such as using on/off pulses.  In particular, Gehlot is in the same technical field as the other art (e.g., optical communications) and the results would have been predictable (e.g., the information will be coded with on/off modulation).

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 54 above, and further in view of US 2020/0382241 (Liu)

Regarding claim 55, Liu teaches the first network element of claim 54, wherein the at least one sequence of ON/OFF pulses comprises an alignment part and an information part.

See the discussion of claim 46.


Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 48 above, and further in view of US 2002/0101633 (Onaka).  

Regarding claim 57, Onaka teaches the first network element of claim 48, wherein the bandpass filter comprises a multiplexer (FIG. 1: mux/demux has bandpass filter functionality).

Onaka teaches that it was known that a mux/demux acts as a bandpass filter.  This is illustrated more clearly in FIG. 1 by the left mux/which inputs a WDM signal and provides band pass filtered outputs:

    PNG
    media_image6.png
    752
    622
    media_image6.png
    Greyscale

See also:
[0018] An OADM device of an optional wavelength type can normally be the above described device using an optical switch. However, it does not operate quickly. Furthermore, when an optical network is operated by a system using a smaller number of wavelengths than the maximum number of multiplexed wavelengths, it has output/input ports of a multiplexer and a demultiplexer, which are not required, and therefore has unnecessary equipment. Additionally, when a 2.times.2 optical switch is equipped from the beginning, it is an unnecessary optical switch consuming the initial investment. In the above described system, since an optical signal is branched by the multiplexer to optical signals having each wavelength, the multiplexer has the characteristic of a band pass filter for optical signals having each wavelength. If devices having such a characteristic of a band pass filter are connected in series, small differences in pass band are accumulated and cause the problem that the pass band of the entire system becomes very narrow for each wavelength. Therefore, to solve the problem, the pass bands of optical devices should strictly match each other, thereby imposing severe restrictions on the system design and mounting operations.
Therefore, it would have been obvious that the BPF of claim 48 can be implemented in a known manner, such as with a mux/demux.  In particular, Onaka is in the same technical field (e.g., optical communication) and the results would have been predictable (e.g., the bandpass filter functionality of a mux/demux will perform bandpass filtering).  



Allowable Subject Matter
Claim 47 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record teaches the general subject matter of the claimed invention.  However, it fails to teach the particular embodiment recited in claims 47 and 56.  
Regarding claim 47, the prior art fails to teach, in combination with other claim limitations, the method of claim 44, wherein said attenuating is performed in response to the power level of the optical signal as received at the second network element being outside an operational range of said second network element.
Regarding claim 56, the prior art fails to teach, in combination with other claim limitations, the first network element of claim 54, wherein the first network element is configured to receive the information coded using the at least one sequence of ON/OFF pulses when the power level of the optical signal as received at the second network element is outside an operational range of said second network element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0148904 (Tanaka) teaches a system of monitoring and adjusting a system based on detected disturbances.  See FIG. 1.

    PNG
    media_image7.png
    715
    501
    media_image7.png
    Greyscale

In particular, it teaches estimating one or more disturbance values, see [0014]:
 [0014] … The VOA controller 58 receives a detection result (for example, the magnitude of the monitor signal) of the PD 56 and adjusts the amount of attenuation of the VOA 52 so that an output power of the transmission signal of the optical transmitter 1 is kept equal or close to a target value (a target output power). This feedback control is performed, for example, by adjusting the set value which determines the amount of attenuation of the VOA 52. The VOA control signal is changed according to the set value, and the VOA controller 58 changes an attenuation rate according to the VOA control signal. When an optical signal having a constant intensity is input to the VOA 52, an intensity of the optical signal output from the VOA 52 decreases when the amount of attenuation of the VOA 52 is increased, and the intensity of the light signal output from the VOA 52 increases when the amount of attenuation of the VOA 52 is decreased. During the feedback control, the VOA controller 58 provides a signal (a VOA control signal) for adjusting the set value to the VOA 52 at predetermined cycles (or time intervals), for example. It should be noted that the target output power is stored in, for example, an internal memory (not illustrated) of the VOA controller 58. The configuration of the optical attenuator 50 described above is an example, and the feedback control of the output signal (transmission signal) is not limited to such a configuration.
See also [0015] which discusses APC, and FIGS. 2 and 3 which illustrate first and second embodiments of the process.  In other words, VOA controller 58 receives a feedback signal from the PD 56 and estimates variations of the output power from the target output power.  As a result, disturbances in one or more components that affect the output power (e.g., disturbances or operational variations in the EDFA 44, pump laser 32, pump laser controller 38, PD 36, modulator 20, or laser 10) will be represented in the feedback signal and factored into the estimate and control function performed by the VOA controller 58.  One such disturbance resulting in power fluctuations that can be detected by the PD 56 are caused by fluctuations in temperature.  See, for example, [0030]:
[0030] … Accordingly, for example, an intensity (output power) of the light that is output from the VOA 52 may fluctuate while exceeding accuracy of the feedback control by the VOA control signal due to a fluctuation in a temperature of the optical transmitter 1 or a power supply voltage.
In addition to the VOA controller 58, there is also a pump laser controller 38 that receives measurements from PD 36 and controls the pump laser 32 which controls the EDFA and the power of the output signal.  See, for example, [0012]:
[0012] … Since the split ratio is constant, it is possible to estimate an optical power of one of the two beams by obtaining an optical power of the other of the two beams. Thus, an intensity (an output power) of the excitation light output from the pump laser 32 is monitored. The pump laser controller 38 feeds back an estimated result (for example, a magnitude of the monitor signal) using the PD 36 and controls the pump laser 32 so that the output power of the excitation light of the excitation light source 30 is kept close to a target value (a power target value of the excitation light). This feedback control is performed, for example, by adjusting a set value which determines the output power of the pump laser 32. During the feedback control, the pump laser controller 38 provides a signal (a pump laser control signal) for adjusting the set value to the pump laser 32 at predetermined cycles, for example. The power target value of the excitation light is stored, for example, in an internal memory (not illustrated) of the pump laser controller 38. The configuration of the excitation light source 30 described above is an example, and the feedback control of the excitation light source 30 is not limited to such a configuration.
Therefore, the pump laser controller 38 can also be used to adjust the communication device to change a received power of the output signal.
There is also a transmission controller 60 in communication with the modulator 20, excitation light source 30, amplifier 40, and attenuator 50, and the transmission controller 60 changes the power of the output signal that is received downstream of the attenuator 50 by controlling the attenuator 50, changes the power of the output signal that is received downstream of the amplifier 40 by controlling the amplifier 40 and/or the excitation light source 30.  See, for example, [0025]
[0025] The transmission controller 60 can vary, for example, the amount of attenuation of the optical attenuator 50 by changing the set value determined for the amount of attenuation of the VOA 52 described above. In this case, the transmission controller 60 generates the above-described VOA control signal instead of the VOA controller 58 and sends the VOA control signal to the VOA 52. According to the VOA control signal, the amount of attenuation of the VOA 52 is varied. The VOA control signal may be sent directly from the transmission controller 60 to the VOA 52 or may be sent via the VOA controller 58. …
Furthermore, the transmission controller communicates with an external device.  See [0016]-[0017]:
[0016] The transmission controller 60 performs overall control of the optical transmitter 1. The transmission controller 60 may have a communication interface for communicating with a device (host system) external to the optical transmitter 1. For example, the first transmission data used for generation of the main signal is sent from the host system to the transmission controller 60, and is further sent from the transmission controller 60 to the optical modulator 20. It should be noted that the first transmission data may be directly supplied from an external apparatus to the optical modulator 20 without passing through the transmission controller 60. Further, in either case, the first transmission data to be input to the optical modulator 20 is supplied to the optical modulator 20 via a drive circuit (not illustrated) that generates a driving signal suitable for driving the optical modulator 20. 

[0017] The optical transmitter 1 having the above-described configuration can adjust an optical modulation signal (the main signal) generated by the optical modulator 20 to have a desired optical output power using the optical amplifier 40 and the optical attenuator 50, and then transmit the resultant optical modulation signal as a transmission signal. 
Therefore, the transmission controller 60 can also be used to adjust the communication device to change a received power of the output signal.
Tanaka also teaches adjusting a threshold of an algorithm, see for example, [0012]:
[0012] … Since the split ratio is constant, it is possible to estimate an optical power of one of the two beams by obtaining an optical power of the other of the two beams. Thus, an intensity (an output power) of the excitation light output from the pump laser 32 is monitored. The pump laser controller 38 feeds back an estimated result (for example, a magnitude of the monitor signal) using the PD 36 and controls the pump laser 32 so that the output power of the excitation light of the excitation light source 30 is kept close to a target value (a power target value of the excitation light). This feedback control is performed, for example, by adjusting a set value which determines the output power of the pump laser 32. During the feedback control, the pump laser controller 38 provides a signal (a pump laser control signal) for adjusting the set value to the pump laser 32 at predetermined cycles, for example. The power target value of the excitation light is stored, for example, in an internal memory (not illustrated) of the pump laser controller 38. The configuration of the excitation light source 30 described above is an example, and the feedback control of the excitation light source 30 is not limited to such a configuration.
In other words, a threshold (i.e., a set value that is used to determine whether to increase or decrease power to the pump laser 32) is adjusted in an algorithm related to the set value which determines the output power of the pump laser 32.  

US 2009/0208211 (Tamai) at FIG. 1 teaches a PON including OLT 200, splitter 400, and ONUs 300.

    PNG
    media_image8.png
    286
    462
    media_image8.png
    Greyscale

FIG. 3 illustrates that the ONU 300 includes reception level adjustment unit 342 and attenuation change unit 358, and a VOA 310 on the fiber going into ONU 300.  

    PNG
    media_image9.png
    506
    553
    media_image9.png
    Greyscale

FIG. 7 illustrates an operational method in which steps S1120 and S1230 teach monitoring power of a downlink optical signal in a process of receiving the downlink optical signal (FIG. 7: “reception OK?”); and adjusting an attenuation value of a variable optical attenuator at an ONU side according to the power of the downlink optical signal until the power of the downlink optical signal falls within a preset power range (FIG. 7: steps S1130, S1220, and S1240 which adjust power up and down until it falls within a preset power range; see also FIGS. 8 and 9; [0056]: “… the VOA 310 attenuates the received downstream optical signal. …”).  
FIGS. 8 and 9 illustrate the operation of the invention, including the adjustment of the VOA, in the context of ONU “reception power”.  See also:
[0103] FIGS. 8, 9A and 9B are pattern diagrams of the ONU reception level adjustment. FIG. 8 shows the change of reception power for one ONU while the ONU reception level adjustment has been carried out. In FIG. 8, time (t) is measured along the horizontal axis and reception power is measured along the longitudinal axis. FIG. 9A shows reception power for each ONU before the ONU reception level adjustment process S1000. FIG. 9B shows reception power for the ONU 300 after the ONU reception level adjustment process S1000.

US 2005/0163508 (Hwang) at FIG. 3 teaches a PON 500 with VOAs 540 in the OLT 510.  

    PNG
    media_image10.png
    799
    511
    media_image10.png
    Greyscale

See also [0032]:
[0032] FIG. 3 illustrates a configuration of a WDM PON according to a second embodiment of the present invention. The PON 500 in FIG. 3 has a configuration similar to that of FIG. 2, except that it uses a variable optical attenuator (VOA) array 540 in place of the SOA array 340 used in the configuration of FIG. 2. The array 540 includes VOAs 540-1 to 540-n.
Hwang also teaches that SOAs can be used in place of VOAs.  See [0035]:
[0035] As apparent from the above description, the WDM PON of the present invention reduces operation and maintenance costs by using a spectrum-sliced light source that involves simple wavelength management. The WDM PON of the present invention advantageously allows configuration of an economical network, using inexpensive semiconductor optical amplifiers or variable optical attenuators, in place of expensive modulators. 


US 2008/0298807 (Yang) at FIG. 2B teaches a PON in which there is a VOA 30 in the ONU 20 of a PON.  

    PNG
    media_image11.png
    846
    552
    media_image11.png
    Greyscale

See also FIG. 2A and, for example, [0011]:
[0011] Examples of the present invention may also provide an optical network device in a passive optical network comprising a receiver capable of receiving an optical signal from an optical line termination in the passive optical network, the optical signal including information regarding the distance between the optical network unit and the optical line termination, a VOA control unit capable of generating a magnetic signal based on the information, and a polarization rotator being rotatable, the polarization rotator being rotated based on the magnetic signal to provide a polarization angle for an incident light.

US 5,761,234 (Craig) teaches that it was known to adjust the wavelength of a laser using thermal control.  See, for example, the paragraph spanning cols. 17 and 18:
(34) Another alternative feedback control is the employment of a controller to ultimately control the operating wavelength characteristics of the individual laser arrays and determine power level changes determinative of optical output level changes employing thermal sensing means for monitoring the array operating temperature, such as with a thermistor; and changing the operating temperature of the array through control of a TEC cooler, as is known in the art, to change either the wavelength or light output intensity. A controller may be utilized to detect changes in voltage and current values in driving the individual arrays which changes are caused by changes in the array operating characteristics such as changes in temperature operation due to failure or nonfunctional operation of one or more emitters in an array causing a change in voltage drop across and current flow characteristics through operating as well as failed emitters. Therefore, changes in power and resistance due to temperature changes are monitored by the controller which monitors these factors via input requirements of power of the laser diode array and input from the thermistor monitoring environmental temperature of the array. In addition to this, two photodetectors may be utilized at opposite facet outputs of the laser diode array, one measuring the total power output of the array, such as in a manner depicted in FIG. 8, and the other functioning as a wavelength filter, such as a YAG crystal filter, to monitor the desired wavelength through detection of that wavelength's minimum absorption value corresponding to the desired wavelength of operation and provide an input to the controller for changing the temperature of operation of the laser diode array via the TEC cooler in response to any deviation of wavelength from the desired wavelength of operation from the array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636